   Case 1:19-cv-10156-LGS-BCM Document 79 Filed 02/03/21 Page 1 of 1



CADWALADER                                                                Cadwalader, Wickersham & Taft LLP
                                                                          200 Liberty Street, New York, NY 10281
                                                         2/3/21           Tel +1 212 504 6000 Fax +1 212 504 6666
                                                                          www.cadwalader.com




                                               Application GRANTED. Discovery is STAYED until April 30,
                                               2021. The parties shall update the Court no later than April 30,
                                               2021 by filing either a stipulation or a joint status letter. The
   February 2, 2021
                                               status conference scheduled for February 9, 2021 is hereby
   VIA ECF                                     ADJOURNED sine die. SO ORDERED.

   The Honorable Barbara Moses
   Daniel Patrick Moynihan Courthouse
   500 Pearl Street, Room 740         __________________________
   New York, NY 10007                 Barbara Moses, U.S.M.J.
                                      February 3, 2021

   Re:     The Boston Consulting Group, Inc. v. NCR Corporation, Case No. I: l 9-cv-
           10156 (LGS)(BCM)

   Dear Judge Moses:

           Plaintiff and Counterclaim-Defendant The Boston Consulting Group, Inc. ("BCG" or
   "Plaintiff') and Defendant and Counterclaim-Plaintiff NCR Corporation ("NCR" or
   "Defendant" and, collectively with BCG, the "Parties") jointly submit this letter to inform the
   Court that the Parties have reached a settlement in the above-captioned matter. Accordingly, the
   Parties respectfully request that the Court stay all deadlines-including the status conference
   scheduled for February 9, 2021-in its October 27, 2020 Amended Civil Case Management Plan
   and Scheduling Order (Dkt. No. 77) until April 30, 2021, by which time, under the terms of the
   Settlement Agreement, the Parties will file a stipulation and proposed order voluntarily
   dismissing the above-captioned matter, or a joint status letter with a further update concerning
   this matter.

           We thank the Court for its attention to this matter.

   Respectfully submitted,

   Isl Jason M. Halper

   Jason M. Halper

   cc:     All counsel of record (ECF)




   Jason M. Halper T el +1 212 504-6300 Fax +1 212 504-6666 jason.halper@cwt.com
